                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         REGINA SALUD,
                                   4                                                       Case No. 18-cv-01677-YGR
                                                       Plaintiff,
                                   5
                                                  v.                                       CASE MANAGEMENT AND
                                   6                                                       PRETRIAL
                                         EXPEDITORS INTERNATIONAL,
                                   7
                                                       Defendant.
                                   8

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following trial and pretrial dates:

                                  11                                    PRETRIAL SCHEDULE
                                  12    CASE MANAGEMENT CONFERENCE:                           Monday, November 4, 2019 at 2:00 p.m.
Northern District of California
 United States District Court




                                  13    REFERRED TO MAGISTRATE JUDGE FOR
                                        MANDATORY SETTLEMENT CONFERENCE           TO BE       March 31, 2020
                                  14    COMPLETED BY:
                                  15
                                        LAST DAY TO JOIN PARTIES OR AMEND                     With Court Approval by Motions under
                                  16    PLEADINGS:                                            FRCP Rule 16(b)(4)

                                  17    NON-EXPERT DISCOVERY CUTOFF:                          October 16, 2019

                                  18    DISCLOSURE OF EXPERT REPORTS:
                                        ALL EXPERTS, RETAINED AND NON-RETAINED                Opening: February 10, 2020
                                  19
                                        MUST PROVIDE WRITTEN REPORTS COMPLIANT                Rebuttal: February 24, 2020
                                  20    WITH FRCP 26(A)(2)(B):

                                  21    EXPERT DISCOVERY CUTOFF:                              March 4, 2020
                                  22    DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS To             Defense cross-motion filed November 15,
                                  23    BE HEARD BY:
                                                                                              2019; Response/Cross-Motion filed
                                  24
                                                                                              December 6, 2019
                                  25    COMPLIANCE HEARING (SEE PAGE 2)                       Friday, April 3, 2020 at 9:01 a.m.
                                  26

                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                   1    JOINT PRETRIAL CONFERENCE STATEMENT:                   April 10, 2020

                                   2    PRETRIAL CONFERENCE:                                   Friday, April 24, 2020 at 9:00 a.m.
                                   3    TRIAL DATE AND LENGTH:                                 Monday, May 11, 2020 at 8:30 a.m. for
                                                                                               one week Jury Trial
                                   4
                                       Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall meet
                                   5
                                       and confer in advance of the Pretrial Conference. The compliance hearing on Friday, April 3,
                                   6
                                       2020 at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s Pretrial Setting
                                   7
                                       Instructions and are in compliance therewith. The compliance hearing shall be held in the Federal
                                   8
                                       Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. Five (5) business days prior
                                   9
                                       to the date of the compliance hearing, the parties shall file a one-page JOINT STATEMENT
                                  10
                                       confirming they have complied with this requirement or explaining their failure to comply. If
                                  11
                                       compliance is complete, the parties need not appear and the compliance hearing will be taken off
                                  12
Northern District of California
 United States District Court




                                       calendar. Telephonic appearances will be allowed if the parties have submitted a joint statement
                                  13
                                       in a timely fashion. Failure to do so may result in sanctions.
                                  14
                                              The parties must comply with both the Court’s Standing Order in Civil Cases and Standing
                                  15
                                       Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All
                                  16
                                       Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.
                                  17
                                              IT IS SO ORDERED.
                                  18
                                       Dated: September 12, 2019
                                  19
                                                                                        ______________________________________
                                  20
                                                                                        YVONNE GONZALEZ ROGERS
                                  21                                                    United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
